Exhibit 1
FOR IMMEDIATE RELEASE
Contact: Terri Wiseman (901) 680-7253
Terri.wiseman@butlersnow.com

Independent Monitor Edward L. Stanton III Announces Website Launch and
       Community Engagement Forum to be held on July 11, 2019
MEMPHIS, Tenn., July 2, 2019 – On Dec. 21, 2018, U.S. District Judge Jon P. McCalla appointed former U.S.
Attorney Edward L. Stanton III as the Independent Monitor in litigation between the American Civil
Liberties Union – Tennessee and the City of Memphis.

The mandate of Stanton and his team of subject-matter experts is to monitor the progress of the city’s
compliance with the 1978 Kendrick Consent Decree and to facilitate transparency and accountability to the
public. To that end, Stanton and his team today have launched the Independent Monitor’s
website, https://www.memphispdmonitor.com.

The website includes information about the monitoring team and its reports, court filings, and
opportunities for public engagement. The first opportunity will take place at a Community Engagement
Forum hosted by the Monitor and his team on July 11, 2019, from 6:00 – 7:30 p.m. at Mississippi
Boulevard Christian Church (70 N. Bellevue Blvd., Memphis, TN 38104). This event will provide an
opportunity for the Monitor to provide a status report as well as solicit input from the public.




                                                   ###
FOR IMMEDIATE RELEASE
Contact: Terri Wiseman (901) 680-7253
Terri.wiseman@butlersnow.com



        Court Appointed Memphis Police Department Monitor Announces
                Community Engagement Forum on July 11, 2019
MEMPHIS, Tenn., July 11, 2019 –Edward L. Stanton III, Court Appointed Monitor of the Memphis Police
Department, invites you to attend a Community Engagement Forum this evening, July 11, 2019, from 6:00
– 7:30 p.m. at the Mississippi Boulevard Christian Church (70 N. Bellevue Blvd., Memphis, TN 38104).

The community forum will provide an opportunity for Stanton’s Monitoring Team to update the public on
their progress in monitoring the Memphis Police Department’s (MPD) compliance with police surveillance
policies and practices as set out in the 1978 Kendrick Consent Decree.

On December 21, 2018, U.S. District Judge Jon P. McCalla appointed former U.S. Attorney Stanton as the
Independent Monitor over litigation between the American Civil Liberties Union of Tennessee (ACLU) and
the City of Memphis. The mandate of Stanton and his team of subject matter experts is to monitor the
progress of the city’s compliance with the 1978 Kendrick Consent Decree. The Monitor is also responsible
for facilitating transparency and accountability to the public.

Attendess to this event will be encouraged to ask questions of the Monitoring Team and provide feedback
regarding the MPD’s efforts to comply with the consent decree.

For more information, please visit the Independent Monitor’s website at
https://www.memphispdmonitor.com.



48420549.v1




                                                  ###
       Exhibit 2

(Redacted - Filed Under Seal)
             Exhibit 3
(Partially Redacted - Full Document Filed
               Under Seal)
                                   Confidential Attorney Work Product



                                       MEMORANDUM

To:          The Monitoring Team

From:        Shanell L. Tyler

Date:        June 19, 2019

Subject:     City’s Responses to Monitoring Team’s Feedback


                                             OVERVIEW

        As you are aware, the Monitoring Team and the ACLU-TN have had the opportunity to review
and give feedback on several of the City of Memphis’s policies and procedures that are implicated by the
Kendrick Consent Decree. (See ECF Nos. 197, 205.) In addition to offering this feedback, the Team has
also responded to the City’s request for recommendations regarding eleven hypothetical scenarios. (See
ECF 197-3.)

        On June 7, 2019, the City sent the Monitor its latest responses to the Team’s feedback on its
revised policies and procedures and the recommendations made in response to the eleven hypotheticals.
You have received these materials in an email from me. (See “ACLU v. City of Memphis: City's 6/7/2019
Responses to Monitoring Team's Feedback,” dated 6/14/2019.) Included in my email is a letter from the
City’s counsel, Mark Glover, that summarizes the City’s responses to all of the Monitoring Team’s
feedback, and there are copies of the City’s revised policies and procedures. Please provide your feedback
regarding the same as you did with the prior submissions. The feedback will be reconciled and provided
to the Court.

      I.    The City’s Proposed Policies and Training Materials

            A. Departmental Regulation 138 Political Intelligence (Revised)

Team’s Prior            City of              City of              The Team’s        Recommendation(s)
Feedback to City of     Memphis’s            Memphis’s            Response to
Memphis                 Response to          Proposed Action      the City’s
                        Team’s Prior         in Response to       Proposed
                        Feedback             Team’s Prior         Action.
                                             Feedback
The Team                Response: The        The City adds the    Response: The     The Team does not
recommended that the    City accepts the     recommended          Team agrees.      recommend anything
definition of First     recommendation.      language.                              further.
Amendment rights
expressly include the
right to petition the
government. (ECF
197-1, PageID 6853.)
June 19, 2019
Page 2



The Team                   Response: The      The City adds the   Response: The   Team recommends
recommended adding         City accepts the   recommended         Team agrees,    that this statement be
language to the fourth     recommendation.    language.           but it          revised as follows:
paragraph of the                                                  recommends
policy as follows:                                                revising this   “No member shall
“No member shall                                                  section for     knowingly,
knowingly,                                                        clarity.        intentionally, or
intentionally or                                                                  recklessly facilitate
recklessly facilitate                                                             or cause the
or cause the                                                                      interception,
interception,                                                                     recording,
recording,                                                                        transcription of—
transcription of— or                                                              or otherwise
otherwise interfere                                                               interfere with or
with or cause, any                                                                cause any
interference with                                                                 interference with—
any communications                                                                any
by means of                                                                       communications by
electronic or covert                                                              means of electronic
surveillance for the                                                              or covert
purpose of gathering                                                              surveillance for the
political intelligence.”                                                          purpose of gathering
(ECF 197-2, PageID                                                                political
6866)                                                                             intelligence.”

The Team               Response: The          The City adds the   Response: The   The Team does not
recommended            City accepts the       recommended         Team agrees.    recommend anything
revising the second    recommendation.        language.                           further.
sentence in the fourth
paragraph as follows:
“No member shall
engage in any action
or disseminate
damaging,
derogatory, false or
anonymous
information about any
person which will
deprive any individual
of their First
Amendment Rights;
nor will any member
encourage, cooperate
with, or contract with
any local, state,
federal or private
agency to plan or
                                                    2
June 19, 2019
Page 3


conduct any
investigation
involving political
intelligence or for
the purpose,
expectation or
anticipation of
political
intelligence.” (ECF
205, PageID 7078.)
The Team                  Response: The      The City              Response: The      The Team
recommended that          City accepts the   proposes a time       Team mostly        recommends that the
Paragraph 3, which        recommendation.    limit of ten days     agrees, but it     City establish a time
states that “any                             for bringing such     recommends         limit of five calendar
member conducting                            an investigation      shortening the     days.
or supervising such an                       to the attention of   time limit for
investigation must                           the Director or       bringing the
bring the matter to the                      his/her designee.     investigation to
attention of the                                                   the attention of
Director of Police                                                 the Director or
Services, or his/her                                               his/her
designee, for review                                               designee.
and written
authorization,” have a                                             Rationale: The
time limit for                                                     Team believes
notification added –                                               that ten days is
for instance, “…prior                                              too long to wait
to initiating such an                                              to notify the
investigation, or,                                                 Director of
where the possibility                                              Police Services
of such incidental                                                 or his/her
receipt is discovered                                              designee.
after an investigation
has commenced, no
later than [X] days
after such discovery.”
(ECF 197-1, PageID
6853.)
The Team                  Response: The      The City revises      Response: The   Team recommends
recommended               City accepts the   paragraph five to     Team disagrees. that the City adopt
revising the fifth        Team’s revised     track the original                    the “reasonably may
paragraph to include      recommendation.    language of           Rationale:      be expected to
language that                                revised DR 138.       After further   result” language that
investigations into                                                consideration,  it previously
unlawful conduct                             “Investigations       the Team        recommended.
“that reasonably                             into unlawful         believes the
may be expected to                           conduct that may      objective
result” incidentally in                      incidentally result   “reasonable
                                                    3
June 19, 2019
Page 4


the receipt of political                      in the receipt of    person”
intelligence require                          information          standard should
approval, but then the                        relating to the      be applied and
Team revised its                              First Amendment      explicitly
recommendation to                             rights are           stated.
track the original                            permissible, but
language in paragraph                         require approval
five. (ECF 205,                               by the Director of
PageID 7078).                                 Police Services or
                                              his/her designee.”
The Team                   Response: The      The City adds the    Response: The     The Team does not
recommended adding         City accepts the   recommended          Team agrees.      recommend anything
language to the fifth      revised            language.                              further.
paragraph stating,         recommendation.
"An extension may be
granted in writing by
the Director or his/her
designee for periods
of up to an additional
ninety (90) days; and
in extraordinary
circumstances where
warranted,
additional 90-day
periods as
documented and
approved by the
Director or his
Designee."

In the First Quarterly
Report, however, the
Team revised its
recommendation as
follows:
“The Police Director
or his / her designee
may grant written
extensions of the
initial ninety (90)-day
period of up to 90
days each when such
extensions are
justified by
extraordinary
circumstances. For
each such extension,
the following two
                                                    4
June 19, 2019
Page 5


conditions must be
satisfied:
(1)      The Director
or his / her designee
must consult with the
City Attorney or the
City Attorney's
designee (who must
be a lawyer in good
standing with the
Tennessee Board of
Professional
Responsibility); and
(2)      The
investigating officer
must complete the
[Kendrick Consent
Form] and state in
writing either the
persistent facts that
establish
extraordinary
circumstances or new
facts that do the
same.” (ECF 205,
PageID 7078.)

            B. Memphis Police Department Political Intelligence Training for the Office of
               Homeland Security, the Real time Crime Center, and the Command Staff

Team’s Prior        City of Memphis’s    City of Memphis’s      The Team’s         Recommendation(s)
Feedback to         Response to          Proposed Action        Response to
City of             Team’s Prior         in Response to         the City’s
Memphis             Feedback             Team’s Prior           Proposed
                                         Feedback               Action.
The Team            Response: The City   The City adds four     Response: The      The Team recommends
recommended         accepts the          bullet points to the   Team agrees,       revising the training
that the training   recommendation.      end of the Training    but it             plan as follows:
plan incorporate                         Plan to address the    recommends
the use of                               Team’s                 further revising   ·All training on the
hypothetical                             recommendation:        the plan to        First Amendment and
examples. The                                                   include            the Kendrick Consent
Team also                                ·All training on the   training on        Decree and its
recommended                              Kendrick Consent       First              prohibition against
that training                            Decree and its         Amendment          political intelligence
options include                          prohibition against    topics as well.    shall incorporate the
the following:                           political                                 use of hypothetical
providing a one-                         intelligence shall     Rationale:         examples of
                                                   5
June 19, 2019
Page 6


to two-hour                              incorporate the use   The Team           permissible and
block taught by                          of hypothetical       believes that it   prohibited conduct
an instructor                            examples of           is important for   under the First
who prepares a                           permissible and       officers to        Amendment and the
lesson plan and                          prohibited conduct    understand         Kendrick Consent
course                                   under the Kendrick    First              Decree.
evaluations;                             Consent Decree.       Amendment
building the                                                   rights in order    ·Training on the First
training into                            ·Training on the      to understand      Amendment and the
existing training                        Kendrick Consent      what it is and     Kendrick Consent
models; and                              Decree shall be       is not             Decree shall be
using short                              provided in blocks    permissible        provided in blocks
officer training                         anticipated to be     under the          anticipated to be one-
videos, known                            one- to two-hours     Kendrick           to two-hours long. The
as video alerts.                         long. The training    Consent            training will be
(ECF 197-1,                              will be conducted     Decree.            conducted by an
Page ID 6854.)                           by an instructor                         instructor with a
                                         with a written                           written lesson plan.
                                         lesson plan. After                       After each training
                                         each training                            session, the participants
                                         session, the                             of the session will
                                         participants of the                      submit a course
                                         session will submit                      evaluation to the
                                         a course evaluation                      instructor.
                                         to the instructor.
                                                                                  ·Training on the First
                                         ·Training on the                         Amendment and the
                                         Kendrick Consent                         Kendrick Consent
                                         Decree shall also                        Decree shall also be
                                         be incorporated                          incorporated into
                                         into existing                            existing training
                                         training models,                         models, such as routine
                                         such as routine                          training of police
                                         training of police                       cadets at the Training
                                         cadets at the                            Academy.
                                         Training Academy.
                                                                                  ·Training on the First
                                         ·Training on the                         Amendment and the
                                         Kendrick Consent                         Kendrick Consent
                                         Decree shall also                        Decree shall also be
                                         be conducted via                         conducted via short
                                         short officer                            officer training videos
                                         training videos                          known as video alerts.
                                         known as video
                                         alerts.


The Team            Response: The City   The City adds a       Response: The      The Team recommends
                                                   6
June 19, 2019
Page 7


recommended         accepts the             bullet point to the Team agrees,         revising the training
adding a            recommendation.         end of the Training but it               plan as follows:
requirement that                            Plan to address the recommends
the training be                             Team’s              further revising     ·Training on the First
updated                                     recommendation.     the plan to          Amendment and the
annually to track                                               include              Kendrick Consent
changes in                                  ·Training on the    training on          Decree shall be
relevant laws                               Kendrick Consent    First                updated annually to
and MPD                                     Decree shall be     Amendment            track changes in
policies. (ECF                              updated annually to topics as well.      relevant laws and MPD
197-2, PageID                               track changes in                         policies.
6869.)                                      relevant laws and   Rationale:
                                            MPD policies.       The Team
                                                                believes that it
                                                                is important for
                                                                officers to
                                                                understand
                                                                First
                                                                Amendment
                                                                rights in order
                                                                to understand
                                                                what it is and
                                                                is not
                                                                permissible
                                                                under the
                                                                Kendrick
                                                                Consent
                                                                Decree.

The Team            Response: The City     The City proposes      Response: The      The Team recommends
recommended         partially accepts the  that within 21 days    Team               that the following
that training be    recommendation.        after approval of      disagrees.         policy be adopted:
provided to all                            the training
officers and        Rationale: While       materials by the       Rationale: The     “Within 21 days after
civilian            such a training        Court, the City will   Team               approval of the training
employees           program could be       begin training         recognizes the     materials by the Court,
working within      accomplished by        sessions for all       potential          the City will begin
or otherwise        use of the regular     officers and           logistical         training sessions for all
assigned or         annual in-service      civilian employees     problems with      officers and civilian
detailed to the     training for officers, of OHS, RTCC,          the immediate      employees of OHS,
Memphis Police      the City believes      and Command            training of all    RTCC, and Command
Department.         that the immediate     Staff.                 officers;          Staff. The City will
(ECF 197-1,         training of such       MPD will then          however, it        make every effort to
PageID 6854.)       additional persons     begin to train all     believes that      complete these
                    is outside the scope other MPD officers       such training is   training sessions as
                    of the Order (ECF      on the prohibitions    necessary to       soon as possible, but
                    151) listing groups    of the Consent         ensure that the    in no event later than
                    to be trained          Decree. Due to the     entire police      December 31, 2019.
                                                      7
June 19, 2019
Page 8


                initially, and would   large number of         department
                not be possible in a   officers (2000+),       complies with      Within 30 days after
                short time frame,      this training will be   the Kendrick       approval of the
                particularly the 21    done on a rolling       Consent            training materials by
                day period             basis, with all         Decree. The        the Court, the City
                suggested by the       officers and            Team also          will provide and make
                City in its original   civilian employees      believes that      available to all other
                submission.            of MPD to               such training is   MPD officers and
                                       complete the            necessary to       employees a monitor-
                                       training within 12      ensure that the    approved video alert
                                       months.                 topics become      on the First
                                                               fully engrained    Amendment and the
                                                               within the         Consent Decree.
                                                               entire MPD.
                                                                                  MPD will also train
                                                                                  all other MPD officers
                                                                                  and employees on the
                                                                                  Consent Decree. This
                                                                                  training may be done
                                                                                  on a rolling basis to
                                                                                  be completed no later
                                                                                  than December 31,
                                                                                  2020.


          C. PowerPoint Presentation

Team’s Prior    City of Memphis’s      City of             The Team’s              Recommendation(s)
Feedback to     Response to            Memphis’s           Response to the
City of         Team’s Prior           Proposed            City’s Proposed
Memphis         Feedback               Action in           Action.
                                       Response to
                                       Team’s Prior
                                       Feedback
The Team        Response: The City     The City adds       Response: The           The Team does not
recommended     accepts the Team’s     the phrase          Team agrees.            recommend anything
adding language recommendation.        "Absent a valid                             further.
to the seventh                         law
slide                                  enforcement
"Harassment and                        purpose" to the
Intimidation                           third and fourth
Prohibited,"                           bullets on Slide
stating that a                         7.
valid law
enforcement
purpose is
required. (ECF
197-1, PageID
                                                  8
June 19, 2019
Page 9


6855.)
The Team            Response: The City   The City           Response: The   The Team does not
recommended         accepts the          incorporates the   Team agrees.    recommend anything
"MPD shall not      recommendation.      reasonable                         further.
record... for the                        effect language
purpose of                               to Slide 7.
chilling the
exercise of First
Amendment
rights or for the
purpose of
maintaining a
record of that
gathering, or
where such
recording will
reasonably have
the effect of
deterring any
person from
exercising First
Amendment
rights." (ECF
197-2,Page ID
6870.)
The Team            Response: The City   The City           Response: The   The Team does not
recommended         accepts the          updates as         Team agrees.    recommend anything
updating Slide 4    recommendation.      recommended.                       further.
with the revised
DR 138. (ECF
197-2, PageID
6869-6870.)
The Team            Response: The City   The City           Response: The   The Team does not
recommended         accepts the          updates Slide      Team agrees.    recommend anything
updating            recommendation.      12, Bullet 1 to                    further.
PowerPoint to                            include
include language                         language about
about non-                               non-collator
collator social                          social media
media searches.                          searches. "An
(ECF 197-2,                              MPD officer
PageID 6871.)                            searches a
                                         social media
                                         collator or
                                         platform for all
                                         instances..."

The Team            Response: The City   The City           Response: The   The Team does not
                                                    9
June 19, 2019
Page 10


recommended         accepts the            includes the     Team agrees.           recommend anything
revising the        recommendation.        language.                               further.
language of
Slide 14 to
provide: “An
MPD officer
wearing a body
camera that has
been activated
pursuant to
MPD policy
does not have to
cover the camera
every time he or
she passes...”
(ECF 197-2,
PageID 6871.)
The Team            Response: The City     The City          Response: The         The Team does not
recommended         accepts the            removes all       Team agrees.          recommend anything
that the City’s     recommendation.        references to                           further.
examples of                                any particular
community                                  group in the
organizers not                             PowerPoint.
single out one or                          Specifically, the
two named                                  City changed
groups. (ECF                               all instances of
197-2, PageID                              "Black Lives
6872.)                                     Matter" to
                                           "activist group."

The Team            Response: The City     None.            Response: The          The Team
recommended         declines the                            Team disagrees.        recommends adding
deleting the        recommendation.                                                language to Slide 14
language on                                                 Rationale: The         that states,
Slide 14            Rationale: The City                     Team believes the
regarding "kill     does not agree with                     First Amendment        “Any use of this
the police,"        the Monitor's                           analysis to be more    information,
because any         recommendation,                         nuanced than the       including its retention
search of that      because the Court                       City’s current         and dissemination, is
term could          used the example                        position. The Team     governed by the
incidentally        "kill police" in its                    submits that           Consent Decree.”
collect             Opinion and Order.                      collecting protected
information         (ECF 151.) The                          speech and
related to First    Court stated that a                     considering its
Amendment           police officer who                      content is
rights. (ECF        queries a social                        permissible so long
197-2, PageID       media collator for                      as it is being done
6871.)              the phrase "kill                        for a valid law
                                                    10
June 19, 2019
Page 11


                   police," is not going                     enforcement
                   out of her way to                         purpose, in a
                   "gather"                                  manner that does
                   information related                       not unduly infringe
                   to First Amendment                        upon the ability of
                   rights, even though                       the speaker to
                   her action is                             deliver his or her
                   definitely                                message. In
                   investigative in                          addition, there must
                   nature.                                   be a reasonable
                                                             relation between
                                                             the collection and
                                                             retention of the
                                                             protected speech
                                                             and the purpose of
                                                             the investigation.

            D. Guidelines for Delegation of Authority of Director of Police Services to Authorize
               Investigations That May Interfere with the Exercise of First Amendment Rights
               under Section G of the Kendrick Consent Decree

Team’s Prior              City of             City of          The Team’s           Recommendation(s)
Feedback to City of       Memphis’s           Memphis’s        Response to
Memphis                   Response to         Proposed         the City’s
                          Team’s Prior        Action in        Proposed
                          Feedback            Response to      Action.
                                              Team’s
                                              Prior
                                              Feedback
The Team                  Response: The       The City has     Response: The        The Team does not
recommended adding        City accepts the    designates       Team agrees.         recommend anything
language to this policy   recommendation.     Attorney                              further.
that requires review of                       Zayid
each selected designee                        Saleem as
be made by competent                          the
in-house counsel or                           appropriate
authorized/assigned                           in-house
counsel (ECF 197-1,                           counsel for
PageID 6857.)                                 this role.

The Team expressed        Response: The       The City         Response: The        The Team does not
concern that the volume   City agrees with    notes that       Team agrees.         recommend anything
of these investigations   the                 the policy                            further.
would be too              recommendation.     already
voluminous for the                            provides for
Director to oversee and                       the
suggested adding                              designee's
language that the                             report.
                                                 11
June 19, 2019
Page 12


Designee submit a
report to the Director.
(ECF 197-1, PageID
6857.)

The Team                   Response: The         The City        Response: The      The Team does not
recommended revising       City accepts the      includes this   Team agrees.       recommend anything
the last sentence of the   recommendation.       language.                          further.
policy to state as
follows: "The Director
shall have the authority
to rescind authorization
for any investigation
that the Director deems
to violate the letter or
intent of the
department
prohibition against
the gathering of
political intelligence,
or in cases in which
either the initial,
authorized
investigative goals or
purposes no longer
exist; or when political
intelligence collection
is no longer merely
incidental." (ECF 197-
2, PageID 6873.)
The Team                   Response: The         None.           Response: The      The Team recommends
recommended changing       City declines the                     Team               changing the temporal
the temporal reporting     recommendation.                       disagrees.         reporting requirement
requirement to the last                                                             to the last day of the
Friday of every month      Rationale: The                        Rationale: The     calendar month. If the
that is a regular          City requests that                    Team believes      last day of the month is
business day.              the monthly                           that the           a weekend or state or
(ECF 197-2, PageID         reporting                             directive          federal holiday, the
6873.)                     requirement not                       should be          report should be due by
                           fall on a day                         specific           the end of the next
                           certain, but rather                   enough that it’s   business day.
                           just "monthly" due                    complied with
                           to the varying                        and that
                           work schedules of                     accountability
                           those involved.                       is possible.

            E. Authorization for Investigations Which May Incidentally Result in the Collection of
               Information Related to the Exercise of First Amendment Rights Under Section G
                                                    12
June 19, 2019
Page 13




Team’s Prior          City of            City of Memphis’s      The Team’s    Recommendation(s)
Feedback to City      Memphis’s          Proposed Action        Response to
of Memphis            Response to        in Response to         the City’s
                      Team’s Prior       Team’s Prior           Proposed
                      Feedback           Feedback               Action.


The Team              Response: The      This definition is     Response:     The Team does not
recommended that      City accepts the   included in            The Team      recommend anything
the policy define     recommendation.    footnote 2.            agrees.       further.
"situational
assessment." (ECF
197-1, PageID
6858.)
The Team              Response: The      The City seeks to      Response:     The Team does not
recommended           City accepts the   clarify this by        The Team      recommend anything
adding a discussion   recommendation.    changing the term      agrees.       further.
of whether                               "Situational
situational                              Assessment
assessment reports                       Report" to "After
should be excluded                       Action Review."
from the                                 Accordingly,
authorization                            Number 6 is
process. (ECF 197-                       suggested to be
1, PageID 6858.)                         revised as follows:
                                         "After Action
                                         Review (AAR)" is
                                         defined as a report
                                         following an
                                         incident describing
                                         the incident and
                                         analyzing MPD's
                                         preparation for and
                                         response or
                                         reaction to the
                                         incident.

The Team asked        Response: The      The City adds the      Response:     The Team recommends
for clarification     City adds          following language     The Team      amending the language
about what policy     language to        to the                 disagrees     as follows:
governs the           clarify.           "Dissemination"        and
dissemination of                         section:               recommends    “If the information
First Amendment                                                 additional    collected related to the
information to law                       “If the information    language.     exercise of First
enforcement                              collected related to                 Amendment rights, as a
                                                  13
June 19, 2019
Page 14


referenced in the                       the exercise of First   Rationale:       result of an authorized
"Dissemination"                         Amendment rights        The Team         investigation, identifies a
section on page 3.                      as a result of an       believes that    threat of violence or
(ECF 197-2,                             authorized              the language,    unlawful activity that
PageID 6874.)                           investigation           as written, is   poses a substantial risk
                                        identifies a threat     too broad.       to public safety of a
                                        or potential                             private entity, that
                                        disruption to a                          information may be
                                        private entity, that                     shared with other joint
                                        information may be                       law enforcement
                                        shared with the                          agencies pursuant to 28
                                        private entity's                         C.F.R. Pt. 23, or with the
                                        security and/or                          private entity's security
                                        other joint law                          on a need-to-know basis,
                                        enforcement                              with specific
                                        agencies as                              justification for the
                                        reasonably                               sharing of any
                                        necessary.”                              information that reveals
                                                                                 the identity of an
                                                                                 individual person or
                                                                                 group or reveals First
                                                                                 Amendment-protected
                                                                                 activity.”

The Team             Response: The      The City adds the       Response:        The Team does not
recommended          City accepts the   recommended             The Team         recommend anything
adding the           recommendation.    language.               agrees.          further.
following note at
the end of the
"Exclusions"
section:
“There may be
times when an
investigation starts
out in one of the
excluded categories
and evolves into
something that
does not implicate
First Amendment
rights.
Accordingly,
officers involved in
an investigation
should remain
vigilant for any
changes that would
trigger the need for
                                                 14
June 19, 2019
Page 15


authorization.”
(ECF 197-2,
PageID 6875.)

N/a               N/a   N/a        N/a   The Team recommends
                                         adding the language of
                                         DR138 that explains the
                                         granting of written
                                         extensions past the
                                         initial ninety (90)-day
                                         investigation period.
                                         Thus this policy would
                                         include the following:

                                         “The Police Director or
                                         his/her designee may
                                         grant extensions of the
                                         initial ninety (90)-day
                                         period of up to 90 days
                                         each when such
                                         extensions are justified
                                         by extraordinary
                                         circumstances. For each
                                         such extension, the
                                         following two conditions
                                         must be satisfied:

                                         (1.)The Director or
                                         his/her designee must
                                         consult with the City
                                         Attorney or the City
                                         Attorney’s designee
                                         (who much be a lawyer
                                         in good standing with
                                         the Tennessee Board of
                                         Professional
                                         Responsibility); and
                                         (2.) The investigating
                                         officer must complete
                                         [the Kendrick Consent
                                         Form] and state in
                                         writing either the
                                         persistent facts that
                                         establish extraordinary
                                         circumstances or new
                                         facts that do the same.”


                              15
June 19, 2019
Page 16


             F. Form: Authorization for Investigations That May Incidentally Result in Political
                Intelligence

Team’s Prior            City of               City of               The Team’s        Recommendation(s)
Feedback to City        Memphis’s             Memphis’s             Response to the
of Memphis              Response to           Proposed Action       City’s Proposed
                        Team’s Prior          in Response to        Action.
                        Feedback              Team’s Prior
                                              Feedback
Some members of         Response: The         The City deletes      Response: Some    The Team withholds
the Team                City accepts the      the section for the   of the Team       its final
expressed concern       prior, unrevised      Director/Designee     agrees, but the   recommendation
that the ACLU-          recommendation        to list precautions   Team withholds    pending a discussion
TN's                    and responds to       and techniques to     its final         with ACLU on this
recommendation          the request for       be employed           recommendation    topic.
that the                clarification.        during the            pending a
Authorization                                 investigation.        discussion with
Form include a          The City                                    the ACLU about
separate section for    responds to the                             the ACLU’s
the                     request for                                 concerns.
Director/Designee       clarification about
to list the             types of
precautions and         precautions and
techniques to be        techniques to be
employed during         listed.
the investigation to
certify that they are   “An example of a
the least intrusive     confidential
means available         technique that
might involve law       might be used in
enforcement             an investigation is
sensitive methods,      the use of an
some of which           undercover social
could be secret or      media account
necessarily             aimed at
confidential. (ECF      accessing the
197-2, PageID           private social
6876.).                 media account of
                        a criminal
The Team revised        suspect. Another
this                    law-enforcement
recommendation          sensitive
with a request for      technique that
clarification about     might be used
the kinds of            during an
information that        investigation is
would be provided       the use of a court-
by the City as          ordered wiretap
                                                       16
June 19, 2019
Page 17


precautions and      to monitor the
techniques. (ECF     phone calls
205, PageID 7079.)   between known
                     gang members.”

                     Examples of
                     precautionary
                     techniques
                     include the
                     following:
                     · Instructing the
                     officer(s)
                     conducting the
                     search, after
                     consultation with
                     Atty. Zayid
                     Saleem, to
                     immediately
                     destroy any
                     materials
                     obtained that do
                     not have value in
                     the criminal
                     investigation.
                     · where the
                     search uncovers
                     information
                     pertinent to the
                     criminal
                     investigation but
                     implicating a
                     citizen’s First
                     Amendment
                     rights, limiting
                     the dissemination
                     of that
                     information to
                     MPD “personnel
                     with a need to
                     know”, and that
                     group of
                     recipients would
                     be approved by
                     the Director or his
                     designee.
                     · Using only open
                     source, publicly
                     available
                                           17
June 19, 2019
Page 18


                information.
                Investigating a
                closed account or
                use of an
                undercover
                account requires a
                compelling
                reason subject to
                additional prior
                approval by the
                Director or his
                designees. Once
                the investigation
                is over, the
                undercover
                account must
                "unfriend" or
                "unfollow" the
                person being
                investigated.
N/a             N/a                  N/a        N/a   The Team
                                                      recommends adding
                                                      the language of
                                                      DR138 that explains
                                                      the granting of
                                                      written extensions
                                                      past the initial ninety
                                                      (90)-day investigation
                                                      period. Thus this
                                                      policy would include
                                                      the following:

                                                      “The Police Director
                                                      or his/her designee
                                                      may grant extensions
                                                      of the initial ninety
                                                      (90)-day period of up
                                                      to 90 days each when
                                                      such extensions are
                                                      justified by
                                                      extraordinary
                                                      circumstances. For
                                                      each such extension,
                                                      the following two
                                                      conditions must be
                                                      satisfied:

                                                      (1)The Director or
                                           18
June 19, 2019
Page 19


                                                                            his/her designee must
                                                                            consult with the City
                                                                            Attorney or the City
                                                                            Attorney’s designee
                                                                            (who much be a
                                                                            lawyer in good
                                                                            standing with the
                                                                            Tennessee Board of
                                                                            Professional
                                                                            Responsibility); and
                                                                            (2)The investigating
                                                                            officer must complete
                                                                            [the Kendrick
                                                                            Consent Form] and
                                                                            state in writing either
                                                                            the persistent facts
                                                                            that establish
                                                                            extraordinary
                                                                            circumstances or new
                                                                            facts that do the
                                                                            same.”

           G. Written Guidelines for the use of Manual Social Media Searches and of Social
              media Collators


Team’s Prior       City of            City of             The Team’s        Recommendation(s)
Feedback to        Memphis’s          Memphis’s           Response to the
City of            Response to        Proposed Action     City’s Proposed
Memphis            Team’s Prior       in Response to      Action.
                   Feedback           Team’s Prior
                                      Feedback
The Team agreed    Response: The      The policy          Response: The     The Team does not
with the ACLU-     City accepts the   applies to all      Team agrees.      recommend anything
TN that the        recommendation.    MPD officers.                         further.
Social Media
Policy should
apply to all MPD
officers. (ECF
197-1, PageID
6860.)

The Team           Response: The      The City adds the   Response: The     The Team does not
recommended        City accepts the   recommended         Team agrees.      recommend anything
adding the         recommendation.    language.                             further.
following
language
regarding when
                                               19
June 19, 2019
Page 20


the Social Media
Guidelines are
applicable:
“The officer's
personal use of
the social media
platform and any
searches
conducted for
personal reasons
are nevertheless
subject to this
reporting
requirement,
when:
·The information
searched,
gathered,
collected, stored
or disseminated
involves,
includes,
intersects or
overlaps with, or
otherwise relates
to or has direct or
derivative use in
any investigation,
inquiry or matter
involving official
law enforcement
or department
interest; and
·The officer has
knowledge of
such
investigation,
inquiry, or
matter, or should
reasonably have
such
knowledge.”
(ECF 197-1,
PageID 6860.)

The Team              Response: The      The City revises   Response: The      The Team
recommended           City accepts the   the section as     Team agrees but   recommends
that the              recommendation.    follows:           recommends        amending the language
                                                  20
June 19, 2019
Page 21


"Documentation                         amending the          as follows:
and Retention"   “Information          language for
Section be       gathered from a       clarification. The    “Unannounced
revised for      social media site     Team also             internal audits of an
clarity. (ECF    by MPD related        requests              officer's social media
197-1, PageID    to First              clarification about   searches, etc.”
6861.)           Amendment             whether MPD has
                 activity shall not    a policy section
                 be retained,          that generally
                 unless for a          authorizes audits
                 legitimate law        of an officer’s
                 enforcement           files?
                 purpose, for more
                 than thirty days.

                 All social media
                 searches by an
                 MPD officer
                 shall be retained
                 until reported to
                 the Command
                 Staff, which shall
                 occur
                 approximately
                 every 90 days. At
                 the end of each
                 90-day period,
                 each MPD officer
                 who conducted a
                 search on social
                 media must
                 submit a list of
                 search terms used
                 to search the
                 particular social
                 media platform
                 related to the
                 officer's duties
                 and
                 responsibilities as
                 an officer of the
                 MPD. These
                 reports shall be
                 submitted to the
                 officer's
                 commander.

                 Unannounced
                           21
June 19, 2019
Page 22


                                          audits of an
                                          officer's social
                                          media searches
                                          are permissible at
                                          any time for any
                                          reason when
                                          authorized by a
                                          member of the
                                          Command staff.”
The Team               Response: The      The City defines     Response: The         The Team
recommended            City accepts the   "special events"     Team disagrees.       recommends revising
defining "Special      recommendation.    as the following:                          the definition to be
Events." (ECF                                                  Rationale: The        consistent with the
197-1, PageID                             "Events, both        City’s Public         City’s Ordinance on
6862.)                                    planned and          Assemblies and        public assemblies.
                                          unplanned, that      Application
                                          involves groups      process uses
                                          of people            different terms
                                          gathering in         (special events,
                                          public which         spontaneous
                                          require the          events, and
                                          presence and         alternative events)
                                          planning of the      than the proposed
                                          City and/or MPD      definition. This
                                          officers."           policy should be
                                                               consistent with
                                                               the City’s
                                                               Ordinance.
The Team               Response: The      The City revises     Response: The         The Team does not
recommended            City accepts       as requested.        Team agrees.          recommend anything
adding a               recommendation.                                               further.
disciplinary
requirement in
the event of an
officer's failure to
adhere to the
Social Media
Policy as well as
an auditing
procedure. (ECF
197-1, PageID
6863.)
The Team               Response: The      The City revises     Response: The         The Team
recommended            City accepts the   as requested.        Team agrees but       recommends revising
that the policy        recommendation.                         revises its           the sentence “Under
state that an                                                  recommendation.       no circumstances may
undercover social                                                                    an officer impersonate
media account                                                                        an actual person
                                                    22
June 19, 2019
Page 23


may not                                                                         known to the subject
impersonate an                                                                  of an investigation
actual person                                                                   through the use of an
known to the                                                                    undercover social
subject of an                                                                   media account” to say
investigation.                                                                  “Under no
(ECF 197-1,                                                                     circumstances may an
PageID 6863.)                                                                   officer impersonate an
                                                                                actual person through
                                                                                the use of an
                                                                                undercover social
                                                                                media account.”
The Team         Response: The      The City adds the    Response: The          The Team does not
recommended      City accepts the   following            Team agrees but        recommend anything
that a section   recommendation.    language:            asks that the City     further.
regarding                                                share MPD’s
Juveniles be                        ONLINE               policies relating to
added. (ECF 197-                    MONITORING           juveniles so the
1, PageID 6863.)                    OF JUVENILES         Team can see how
                                    ON SOCIAL            they would apply
                                    MEDIA                in the social
                                    “Any and all         media monitoring
                                    restrictions         context.
                                    regarding the
                                    monitoring of
                                    juveniles
                                    included in
                                    MPD's practices,
                                    policies, or
                                    procedures, are
                                    incorporated into
                                    this Social Media
                                    Policy.”

The Team         Response: The      The City revises     Response: The          The Team submits that
recommended      City accepts the   the policy as        Team mostly            any MPD
clarifying a     recommendation.    follows:             agrees but             investigation that uses
"situational                                             recommends that        social media as an
assessment                          “Situational         the City adds          investigative technique
report" vs. a                       awareness reports    language to the        must have a lawful
"situational                        may be prepared      situational            purpose and must not
awareness                           for special events   awareness report       unlawfully infringe the
report."                            management,          policy.                First Amendment
(ECF 197-2,                         including First                             Rights of the
PageID 6879.)                       Amendment-                                  individual(s) or groups
                                    protected                                   subject to the
                                    activities. At the                          investigation—
                                    conclusion of the                           meaning, the social
                                              23
June 19, 2019
Page 24


                situation or First    media investigation
                Amendment-            should employ the
                protected event       least intrusive means
                that was the          upon exercise of those
                catalyst for          First Amendment
                generation of a       rights. Further, if the
                situational           investigation infringes
                awareness report,     on First Amendment
                and where there       rights, a reasonable
                was no criminal       rational connection
                activity related to   between the collection
                the information       of information about
                gathered, the         the individuals or
                information           groups and the
                obtained from         purpose of the
                social media or       investigation should be
                from a social         documented.
                media monitoring
                tool will be
                retained for no
                more than thirty
                (30) days.

                After Action
                Reviews may be
                prepared using
                information
                gathered from
                social media.
                "After Action
                Review" (AAR)
                is defined as a
                report following
                an incident
                describing the
                incident and
                analyzing MPD's
                preparation for
                and response or
                reaction to the
                incident. These
                reviews are
                aimed at
                department self-
                improvement.
                The information
                obtained from
                social media may
                          24
June 19, 2019
Page 25


                                       be retained
                                       within the AAR
                                       indefinitely, but
                                       the names,
                                       photos, and
                                       identifying
                                       information of
                                       individuals not
                                       suspected of
                                       criminal activity
                                       must be
                                       redacted.”

                                       The City added in
                                       a footnote:
                                       “situational
                                       awareness report
                                       is report of
                                       intelligence
                                       gathered by law
                                       enforcement
                                       related to public
                                       safety
                                       surrounding a
                                       planned gathering
                                       of people in
                                       public. The
                                       purpose of a
                                       situational
                                       awareness report
                                       is to provide
                                       MPD with
                                       information so
                                       that it can
                                       adequately
                                       prepare for and
                                       protect the public
                                       before, during,
                                       and after a
                                       special event.”

The Team            Response: The      The City includes    Response: The   The Team does not
recommended a       City accepts the   the following        Team agrees.    recommend anything
shorter retention   recommendation.    language:                            further.
period for
information                            “Information
about First                            gathered from a
Amendment                              social media site
                                                 25
June 19, 2019
Page 26


activities. (ECF                           by MPD related
197-2, PageID                              to First
6879.)                                     Amendment
                                           activity shall not
                                           be retained,
                                           unless for a
                                           legitimate law
                                           enforcement
                                           purpose, for more
                                           than thirty days.”
The Team              Response: The        None.                Response: The       The Team does not
requested             City responds to                          Team is satisfied   recommend anything
clarification as to   request for                               with the            further.
why the City          clarification.                            explanation.
made the change
from allowing         The City made
First Amendment       this change based
information           on the ACLU-
gathered on           TN's suggestion.
social media to       Moreover, the
be distributed        City envisions a
only to the           situation in which
Command Staff         some officer
versus "to MPD        below the level of
officers and staff    Command Staff
as necessary."        would be required
(ECF 197-2,           to take an action
PageID 6880.)         (such as make an
                      arrest) where
                      access to the
                      information would
                      be critical.
The Team              Response: The        The City adds the    Response: The       The Team
recommended           City accepts the     following            Team agrees but     recommends
that there be         recommendation.      language to its      recommends          amending the language
audits of an                               policy:              amending the        of the policy as
officer’s social                                                language for        follows:
media searches.                            “Unannounced         clarity.
(ECF 197-1,                                audits of an                             “Unannounced
PageID 6863.)                              officer’s social                         internal audits…”
                                           media searches
                                           are permissible at
                                           any time for any
                                           reason when
                                           authorized by a
                                           member of the
                                           Command Staff.”
N/a                   N/A                  N/a                  N/a                 The Team
                                                     26
June 19, 2019
Page 27


                                       recommends revising
                                       the title of the social
                                       media policy, which is
                                       currently “Utilizing
                                       Social Media for
                                       Investigations,” to
                                       “Law Enforcement
                                       Utilization of Social
                                       Media,” because the
                                       policy covers more
                                       than investigations.
N/a             N/a   N/a        N/a   The Team
                                       recommends changing
                                       all instances of “MPD
                                       officers” to “MPD
                                       employees” in the
                                       social media policy.
N/a             N/a   N/a        N/a   The Team
                                       recommends the
                                       revising the sentence,
                                       “All searches of social
                                       media by a MPD
                                       officer, through the
                                       use of a social media
                                       account or social
                                       media collator…” to
                                       “All searches of
                                       social media by an
                                       MPD employee,
                                       including but not
                                       limited to those
                                       through the use of a
                                       social media collator,
                                       shall be based on a
                                       valid law
                                       enforcement
                                       purpose….”
N/a             N/a   N/a        N/a   On top page four of
                                       the social media
                                       policy, after the term
                                       “shoot the police,” the
                                       Team recommends
                                       adding a sentence
                                       stating,
                                       “ However, the use,
                                       retention, or
                                       dissemination of
                                       information collected
                            27
June 19, 2019
Page 28


                                       by searches that relate
                                       to the exercise of First
                                       Amendment rights is
                                       governed by the
                                       Consent Decree.”
N/a             N/a   N/a        N/a   On page four of the
                                       social media policy,
                                       the current policy says
                                       “Only searches of
                                       open-sources (non-
                                       private) should be
                                       used.” The Team
                                       recommends revising
                                       this to say, “Only
                                       searches of open
                                       source (non-private)
                                       information should be
                                       used.”
N/a             N/a   N/a        N/a   On page five of the
                                       social media policy,
                                       the current policy
                                       states, “Information
                                       gathered from a social
                                       media site by MPD
                                       related to First
                                       Amendment activity
                                       shall not be retained,
                                       unless for a legitimate
                                       law enforcement
                                       purpose, for thirty
                                       days.” The Team
                                       recommends
                                       shortening this to
                                       fourteen days.

                                       The Team also
                                       recommends revising
                                       the language under
                                       situational awareness
                                       reports, as stated on
                                       page six of the policy,
                                       to reflect this fourteen
                                       day retention
                                       requirement.
N/a             N/a   N/a        N/a   The Team
                                       recommends revising
                                       the last two paragraphs
                                       on page five of the
                            28
June 19, 2019
Page 29


                                       social media policy to
                                       clarify the distinction
                                       between keeping
                                       information for a
                                       limited period
                                       (currently 30 days)
                                       and keeping the
                                       searches themselves
                                       for up to 90 days. The
                                       Team recommends
                                       adding language such
                                       as, “The terms used by
                                       an MPD officer to
                                       conduct social media
                                       searches shall be
                                       retained…”
N/a             N/a   N/a        N/a   The Team
                                       recommends revising
                                       the situational
                                       awareness reports
                                       language as follows:

                                       "Situational awareness
                                       reports may be
                                       prepared for special
                                       events management,
                                       including First
                                       Amendment-protected
                                       activities, where
                                       necessary for the
                                       furtherance of public
                                       safety. Employees
                                       preparing such reports
                                       must take special care
                                       to collect no more
                                       information than
                                       necessary regarding
                                       the exercise of First
                                       Amendment-protected
                                       rights. Employees
                                       should further
                                       document that there is
                                       a relationship between
                                       the incidental
                                       collection of
                                       information about First
                                       Amendment-protected
                                       activities and the
                            29
June 19, 2019
Page 30


                                                                                        purpose of the report,
                                                                                        which is the protection
                                                                                        of public safety. At the
                                                                                        conclusion of the
                                                                                        situation or First
                                                                                        Amendment-protected
                                                                                        event … the
                                                                                        information obtained
                                                                                        from social media or
                                                                                        from a social media
                                                                                        monitoring tool will be
                                                                                        retained for no more
                                                                                        than fourteen days.”
N/a                  N/a                     N/a                N/a                     With respect to After
                                                                                        Action Reviews, the
                                                                                        Team recommends
                                                                                        adding “organization”
                                                                                        to the final sentence –
                                                                                        so it would say “…the
                                                                                        names, photos, and
                                                                                        identifying
                                                                                        information of
                                                                                        individuals and
                                                                                        organizations not
                                                                                        suspected of criminal
                                                                                        activity should be
                                                                                        redacted.”

           H. Social Media Search Terms


Team’s Prior         City of Memphis’s        City of Memphis’s       The Team’s        Recommendation(s)
Feedback to City     Response to              Proposed Action         Response to
of Memphis           Team’s Prior             in Response to          the City’s
                     Feedback                 Team’s Prior            Proposed
                                              Feedback                Action.
The Team             Response: The City       The City suggests       Response: The     The Team
expressed            requests follow-up       that it maintain the    Team              recommends that the
concerns about the   information.             current practice of     disagrees and     City create an internal
certification                                 reporting social        requests more     audit system to ensure
process for social   The City would           media search terms      information       compliance.
media searches by    like clarification as    from the limited set    about how
MPD officers. In     to whether the           of phones as            many officers
particular the       Team is suggesting       outlined in its         outside the
Team                 a certification be       pleadings to the        officers
recommended that     made for each            Court (OHS,             covered by the
the MPD certify      individual search        RTCC, General           policy also use
that each term has   term as it is            Investigative Unit,     social media
                                                      30
June 19, 2019
Page 31


a valid law         occurring in real       Homicide, Sex        for work.
enforcement         time, or if a           Crimes, and
purpose. (ECF       "blanket group          Command Staff). It
197-1, PageID       certification" be       also expresses
6864.)              made by each            concern that to
                    officer when he/she     require all 2000+
                    submits his/her         officers to submit
                    search terms            search terms
                    quarterly. To this      quarterly would be
                    point, the City         onerous.
                    notes that
                    certifying each
                    search term in real
                    time would be
                    incredibly onerous.
                    The City is also
                    doubtful whether
                    the Court intended
                    that every MPD
                    officer's phone be
                    subject to the social
                    media search term
                    reporting
                    requirement.


The Team            Response: The City      None.                Response: The    The Team does not
requested an        responds to request                          Team is          recommend anything
explanation for     for information.                             satisfied with   further.
the use of the                                                   the
word "protest" as   The City states that                         explanation.
a search term in    those terms were
conjunction with    used by Sergeant
the words "St.      Eddie Cornwell
Jude" and           from the Office of
"marathon." (ECF    Homeland
197-1, PageID       Security. The
6864.)              searches in
                    question were
                    performed around
                    the time of the
                    marathon to
                    identify anyone
                    who might be
                    preparing to engage
                    in acts threatening
                    the safety of the
                    event.
                                                    31
       Exhibit 4

(Redacted - Filed Under Seal)
             Exhibit 5
(Partially Redacted - Full Document Filed
               Under Seal)
                                                                                                  2000 FIRST TENNESSEE
  BAKER...,DONELSON
  BEARMAN,CALDWELL 8c, BERKOWIIL,PC
                                                                                                  BUILDING
                                                                                                  165 MADISON AVENUE
                                                                                                  MEMPHIS, TENNESSEE 38103

                                                                                                  PHONE: 901.526.2000
                                                                                                  FAX:   901.577.2303

                                                                                                  www.bakerdonelson.com



        R. MARK GLOVER
        Direct Dial: 901.577.2222
        Direct Fax: 901.577.0732
        E-Mail Address: mglover@bakerdonelson.com


                                                          June 7, 2019



       Ed Stanton
       Butler Snow
       6075 Poplar Avenue, Suite 500
       Memphis, TN 38119
       Edward.stanton@budersnow.com


                 Re:       Blanchard/ACLU-TN v. City ofMemphis
                           Summary of suggested changes to be made in City's proposed policies in
                           accordance with the Monitor's suggestions and analysis ofthe eleven scenarios

        Ed,

               This letter outlines the City's suggested amendments to its proposed policies and training
        materials made in an attempt to address the issues raised in your Interim Report of Independent
        Monitor(ECF No. 197)filed with the Court on April 5, 2019, and in your First Quarterly Report
        of Independent Monitor(ECF No. 205)("May 2 Report"). This letter also addresses the eleven
        scenarios posed to you by the City, and the City's response to the Monitoring Team's comments
        regarding those scenarios.

                The Court anticipated that the parties and the Monitoring team would continue to work
        together to narrow the number of issues that can be agreed upon before bringing any unresolved
        issues to the Court. Below is a summary of your recommendations and the City's suggestions
        concerning revisions in response to each recommendation. We would appreciate your review
        and comments.

        I.       The City's Proposed Policies and Training Materials


                 A.        DR 138

               You recommended adding language to the definition of First Amendment rights to
        expressly include the right to petition the government. The City has made that change.




ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
June 7, 2019
Page 2

        You also recommended adding language to the fourth paragraph to state as follows:"No
member shall knowingly, intentionally or recklessly facilitate or cause the interception,
recording, transcription of— or otherwise interfere with or cause, any interference with any
communications by means of electronic or covert surveillance for the purpose of gathering
political intelligence." Additionally, you recommended adding the phrase "or conduct any
investigation involving political intelligence or for the purpose, expectation or anticipation of
political intelligence' to the last sentence of the fourth paragraph. The City has now added that
language.

        You further recommended adding language to Paragraph 5, which states that "any
member conducting or supervising such an investigation must bring the matter to the attention of
the Director of Police Services, or his/her designee, for review and written authorization," have a
time limit for notification added — for instance, "...prior to initiating such an investigation, or,
where the possibility of such incidental receipt is discovered after an investigation has
commenced, no later than [X] days after such discovery." The City has accepted that suggestion
and proposed a time limit of ten days for bringing such an investigation to the attention of the
Director or his/her designee.

        You further recommended revising the fifth paragraph to include the language that
investigations into unlawful conduct "that reasonably may be expected to result" incidentally in
the receipt of political intelligence require approval, but then revised it back to its original
language in the May 2, 2019 First Quarterly Report of Independent Monitor (ECF No. 205,
PagelD 7078). The phrase now reads: "Investigations into unlawful conduct that may
incidentally result in the receipt of information relating to First Amendment rights are
permissible, but require approval by the Director of Police Services or his/her designee."

        You also suggested adding language to the last sentence of the fifth paragraph that
explains:"An extension may be granted in writing by the Director or his/her designee for periods
of up to an additional ninety (90) days; and in extraordinary circumstances where warranted,
additional 90-day periods as documented and approved by the Director or his Designee." The
City has made those revisions. In the May 2 Report, however, you asked that the City revise the
last sentence to read as follows:

       The Police Director or his / her designee may grant written extensions of the
       initial ninety (90)-day period of up to 90 days each when such extensions are
       justified by extraordinary circumstances. For each such extension, the following
       two conditions must be satisfied:

      (1) The Director or his / her designee must consult with the City Attorney or the
       City Attorney's designee (who must be a lawyer in good standing with the
       Tennessee Board of Professional Responsibility); and

       (2) The investigating officer must complete the [Kendrick Consent Form] and
       state in writing either the persistent facts that establish extraordinary
       circumstances or new facts that do the same.
June 7, 2019
Page 3

       The City has made those changes.

       B.      Training Plan

        You recommended that the Training Plan incorporate the use of hypothetical examples.
You also recommended that training options include the following: providing a one- to two-hour
block taught by an instructor who prepares a lesson plan and course evaluations; building the
training into existing training models; and using short officer training videos, known as video
alerts.

        You further recommended adding a requirement that the training be updated annually to
track changes in relevant laws and MPD policies.

       The City has attempted to incorporate your suggested language into various sections of
the Training Plan, including adding several bullet points to the end of the training plan as
follows:

       •       All training on the Kendrick Consent Decree and its prohibition against
       political intelligence shall incorporate the use of hypothetical examples of
       permissible and prohibited conduct under the Kendrick Consent Decree.

       •       Training on the Kendrick Consent Decree shall be provided in blocks
       anticipated to be one- to two-hours long. The training will be conducted by an
       instructor with a written lesson plan. After each training session, the participants
       ofthe session will submit a course evaluation to the instructor.

       •      Training on the Kendrick Consent Decree shall also be incorporated into
       existing training models, such as routine training of police cadets at the Training
       Academy.

       •       Training on the Kendrick Consent Decree shall also be conducted via short
       officer training videos known as video alerts.
       •       Training on the Kendrick Consent Decree shall be updated annually to
       track changes in relevant laws and MPD policies.

        You also recommended that training be provided to all officers and civilian employees
working within or otherwise assigned or detailed to the Memphis Police Department. In creating
the initial Training Plan, the City followed the Court's guidance in its Opinion and Order [151],
which states in part that:

       "the City shall design training for members of OHS, RTCC, and MPD's
       Command Staff. The new training shall define "political intelligence" ...No
       officer may be assigned to RTCC or OHS or be promoted to the Command Staff
       without receiving this training"[ECF No. 151. Page IDs 6273-73]
June 7, 2019
Page 4

        When the City submitted the City's Training Plan to the Court, it was anticipated that the
groups listed in the Court's Order were the groups to receive the intensive training, and not all
2,000 officers of MPD. For that reason, the City suggested that it could implement that training
within 21 days of the Court's approval of the final materials constituting the training program.
While such a training program could be accomplished by use of the regular annual in-service
training for officers, the City believes that the immediate training of such additional persons is
outside the scope of the Order listing groups to be trained initially, and would not be possible in
such a short time frame, particularly the 21 day period suggested by the City in its original
submission. The City, of course, is happy to discuss this issue with you and your Team, and is
confident that we can arrive at an agreeable timeframe and procedure for training the bulk of
MPD's 2000+ officers.

       In the interim, the City has revised the proposed Training Plan to state as follows:

                        Within 21 days after approval of the training materials by the
                        Court, the City will begin training sessions for all officers and
                        civilian employees of OHS,RTCC,and Command Staff.

                        MPD will then begin to train all other MPD officers on the
                        prohibitions of the Consent Decree. Due to the large number of
                        officers (2000+), this training will be done on a rolling basis, with
                        all officers and civilian employees of MPD to complete the
                        training within 12 months.

        C.      Training PowerPoint

       You recommended adding language to the seventh slide "Harassment and Intimidation
Prohibited," stating that a valid law enforcement purpose is required. In response, the City added
the phrase "Absent a valid law enforcement purpose" to the third and fourth bullets on Slide 7.

        The City also made the following changes suggested by the Monitor to the PowerPoint:

             • Incorporated the "reasonable effect" language on Slide 7: "MPD shall not
               record... for the purpose of chilling the exercise of First Amendment rights or for
               the purpose of maintaining a record of that gathering, or where such recording
               will reasonably have the effect of deterring any person from exercising First
               Amendment rights."

             • Updated Slide 4 with the updated DR 138.

             • Updated Slide 12, Bullet 1 to include language about non-collator social media
               searches. "An MPD officer searches a social media collator or platform for all
               instances..."
June 7, 2019
Page 5

          •    Revised the language of Slide 14 to provide: "An MPD officer wearing a body
               camera that has been activated pursuant to MPD policy does not have to cover
               the camera...."

          •    Removed all references to any particular group in the PowerPoint. The City
               changed all instances of "Black Lives Matter" to "activist group." In the May 2
               Report, you noted that "the Team recommends that the City's examples not single
               out one or two named groups, because it may be interpreted to limit the scope of
               this prohibition, which applies to any assembly or group of individuals whose
               purpose is to exercise rights protected by the First Amendment and the Consent
               Decree." Please let us know if the City's use of the term "activist group" in its
               examples satisfies this latest point of concern.

       You also recommended deleting the language on Slide 14 regarding "kill the police,"
because any search of that term could incidentally collect information related to First
Amendment rights. The City does not agree with the Monitor's recommendation because the
Court used the example "kill police" in its Opinion and Order. It stated:

       Similarly, a police officer who queries a social media collator for the phrase "kill
       police," is not going out of her way to "gather" information related to First
       Amendment rights, even though her action is definitely investigative in nature. If
       her search returns information related to a lawful assembly titled "Do Not Kill
       Police," her action does not become political intelligence because First
       Amendment rights were not the focus or subject of her investigative activity. In
       other words, she inadvertently discovered information related to First Amendment
       rights, but she was not "gathering" it. On the other hand, an officer who searches
       for "Black Lives Matter" gathers information related to First Amendment rights,
       because political beliefs are the subject of his investigative activity. A discovery
       of a potential criminal act in that search does not change the fact that the
       information he was gathering related to First Amendment rights. [ECF No. 151.
       Page ID 6257].

      For that reason, the City has not deleted the "kill the police" discussion from Slide 14, but
welcomes discussion on the topic with the Monitoring Team.

       D.    Guidelines for Delegation of Authority of Director of Police Services to
       Authorize Investigations

       You recommended adding language to this policy that requires review of each selected
designee be made by competent in-house counsel or authorized/assigned counsel. The City has
designated Zayid Saleem as the appropriate in-house counsel for this role, assuming this is
agreeable to you as Monitor.

      You also expressed concern that the volume of these investigations would be too
voluminous for the Director to oversee and suggested adding language that the Designee submit
June 7,2019
Page 6

a report to the Director. The City agrees with the Monitor on this point, but notes that the policy
already provides for the designee's report.

        You further recommended revising the last sentence of the policy to state as follows:
"The Director shall have the authority to rescind authorization for any investigation that the
Director deems to violate the letter or intent of the department prohibition against the gathering
of political intelligence, or in cases in which either the initial, authorized investigative goals or
purposes no longer exist; or when political intelligence collection is no longer merely
incidental." The City has made that revision.

       You suggested changing the temporal reporting requirement to the last Friday of every
month that is a regular business day. The City has respectfully requested that the monthly
reporting requirement not fall on a day certain, but rather just "monthly" due to the varying work
schedules ofthose involved.

        E.     Authorization for Investigations Which May Incidentally Result in the
        Collection of Information Related to the Exercise of First Amendment Rights Under
        Section G

       You recommended that the policy define "situational assessment." This definition is
included in footnote 2. You further recommended adding a discussion of whether situational
assessment reports should be excluded from the authorization process. The City seeks to clarify
this by changing the term "Situational Assessment Report" to "After Action Review."
Accordingly, Number 6 is suggested to be revised as follows:

        "After Action Review (AAR)" is defined as a report following an incident
        describing the incident and analyzing MPD's preparation for and response or
        reaction to the incident.

       You also asked what policy governs the dissemination of Frist Amendment information
to law enforcement referenced in the "Dissemination" section. The City added the following
language to the "Dissemination" section:

        If the information collected related to the exercise of First Amendment rights as a
        result of an authorized investigation identifies a threat or potential disruption to a
        private entity, that information may be shared with the private entity's security
        and/or other joint law enforcement agencies as reasonably necessary.

          While we are willing to discuss and adjust this language, the purpose is to allow MPD to
 alert a private entity ofthreats, so as to minimize risk to the entity and the public.

         You further recommended adding the following note at the end of the "Exclusions"
 section:

        There may be times when an investigation starts out in one of the excluded
        categories and evolves into something that does not implicate First Amendment
June 7, 2019
Page 7

       rights. Accordingly, officers involved in an investigation should remain vigilant
       for any changes that would trigger the need for authorization.

       This change has been made.

       F.       Authorization Form

        You expressed concern that the ACLU-TN's recommendation that the Authorization
Form include a separate section for the Director/Designee to list the precautions and techniques
to be employed during the investigation to certify that they are the least intrusive means available
might involve law enforcement sensitive methods, some of which could be secret or necessarily
confidential. Based on your comments, the City deleted that section; however, I am sure that the
ACLU-TN would like to be heard on this issue. In the May 2 Report, you asked for clarification
about the kinds of information that would be provided by the City as precautions and techniques.
An example of a confidential technique that might be used in an investigation is the use of an
undercover social media account aimed at accessing the private social media account of a
criminal suspect. Another law-enforcement sensitive technique that might be used during an
investigation is the use of a court-ordered wiretap to monitor the phone calls between known
gang members.

       Additionally, the City is very concerned that these Authorization Forms will be subject to
open records requests pursuant to the Tennessee Public Records Act. The City is willing to
address this issue with the Court if the ACLU-TN insists on the change, but welcomes guidance
from the Monitoring Team.

       G.       Social Media Policy

       Your Team made several suggested revisions to the Social Media Policy. First, you
agreed with the ACLU-TN that the Social Media Policy should apply to all MPD officers.

       You further suggested adding the following language regarding when the Social Media
Guidelines are applicable:

       The officer's personal use of the social media platform and any searches
       conducted for personal reasons are nevertheless subject to this reporting
       requirement, when:

            •   The information searched, gathered, collected, stored or disseminated
                involves, includes, intersects or overlaps with, or otherwise relates to or
                has direct or derivative use in any investigation, inquiry or matter
                involving official law enforcement or department interest; and

            •   The officer has knowledge of such investigation, inquiry, or matter, or
                should reasonably have such knowledge.
June 7,2019
Page 8

         You also recommended that the "Documentation and Retention" Section be revised for
clarity. The City revised the section to state:

        Information gathered from a social media site by MPD related to First
        Amendment activity shall not be retained, unless for a legitimate law enforcement
        purpose, for more than thirty days.

         All social media searches by an MPD officer shall be retained until reported to the
         Command Staff, which shall occur approximately every 90 days. At the end of
         each 90-day period, each MPD officer who conducted a search on social media
         must submit a list of search terms used to search the particular social media
         platform related to the officer's duties and responsibilities as an officer of the
         MPD. These reports shall be submitted to the officer's commander.

         Unannounced audits of an officer's social media searches are permissible at any
         time for any reason when authorized by a member of the Command staff.

        You also recommended defining "Special Events." The City defined "special events" as:
"events, both planned and unplanned, that involve groups of people gathering in public which
require the presence and planning ofthe City and/or MPD officers."

       You further recommended adding a disciplinary requirement for an officer's failure to
adhere to the Social Media Policy as well as an auditing procedure. You also recommended that
the policy state that an undercover social media account may not impersonate an actual person
known to be the subject of an investigation. The City has made those additions.

       You also requested that a section regarding Juveniles be added. To that end, the City
added the following language:

         ONLINE MONITORING OF JUVENILES ON SOCIAL MEDIA

         Any and all restrictions regarding the monitoring ofjuveniles included in MPD's
         practices, policies, or procedures, are incorporated into this Social Media Policy.

      You further suggested clarifying a "situational assessment report" vs. a "situational
awareness report." The City revised the policy as follows:

         Situational awareness reports 1 may be prepared for special events management,
         including First Amendment-protected activities. At the conclusion of the situation
         or First Amendment-protected event that was the catalyst for generation of a
         situational awareness report, and where there was no criminal activity related to

1 A situational awareness report is report of intelligence gathered by law enforcement related to public safety
surrounding a planned gathering of people in public. The purpose of a situational awareness report is to provide
MPD with information so that it can adequately prepare for and protect the public before, during, and after a special
event.
June 7, 2019
Page 9

       the information gathered, the infottnation obtained from social media or from a
       social media monitoring tool will be retained for no more than thirty (30) days.

       After Action Reviews may be prepared using information gathered from social
       media. "After Action Review"(AAR)is defined as a report following an incident
       describing the incident and analyzing MPD's preparation for and response or
       reaction to the incident. These reviews are aimed at department self-improvement.
       The information obtained from social media may be retained within the AAR
       indefinitely, but the names, photos, and identifying information of individuals not
       suspected of criminal activity must be redacted.

        You also recommended a shorter retention period for information about First Amendment
activities. To address that concern, the City included the following language:

       Infottnation gathered from a social media site by MPD related to First
       Amendment activity shall not be retained, unless for a legitimate law enforcement
       purpose, for more than thirty days.

        The Monitoring Team requested clarification as to why the City made the change from
allowing First Amendment information gathered on social media to be distributed only to the
Command Staff versus "to MPD officers and staff as necessary." We made this change based on
the ACLU-TN's suggestion. Moreover, we can envision a situation in which some officer below
the level of Command Staff would be required to take an action (such as make an arrest) where
access to the information would be critical.

       H.      Social Media Search Terms

      You expressed concerned about the certification process for social media searches by
MPD officers. Your report stated:

       The filing certifies that none of the names searched for were "associated with a
       protest or other scenario in which First Amendment rights were being exercised."
       Each search must also have a valid law enforcement purpose, however. The
       current certification is important but not sufficient; the Monitoring Team
       recommends that for future search term productions, the police department also
       certify that each search had a valid law enforcement purpose. The Monitoring
       Team also recommends that the police department certify that each search term
       produced in this submission had a valid law enforcement purpose; if that
       certification is not possible, the Monitoring Team recommends that the
       department provide an explanation.

       The Monitoring Team also recommends that the department provide an
       explanation for the use of the word "protest" as a search term in conjunction with
       the words "St. Jude" and "marathon."
June 7, 2019
Page 10

        It is unclear to us whether you are suggesting a certification be made for each individual
search term as it is occurring in real time, or if a "blanket group certification" be made by each
officer when he/she submits his/her search terms quarterly. Certifying each search term in real
time would be incredibly onerous. It is also unclear if the Court intended that every MPD
officer's phone be subject to the social media search term reporting requirement.

       The City suggests that it maintain the current practice of reporting social media search
terms from the limited set of phones as outlined in its pleadings to the Court (OHS, RTCC,
General Investigative Unit, Homicide, Sex Crimes, and Command Staff). If the Court intended
that every officer's phone be subject to this search term reporting requirement, then the City
submits that while it can technically require all 2000+ officers to submit search terms quarterly,
it would be untenable, extremely burdensome, and a costly waste of police resources. We
welcome the Monitor's thoughts on this and hope we can reach a workable process.

        Regarding your request for more information about the use of the word "protest" as a
search term in conjunction with the words "St. Jude" and "marathon," those terms were used by
Sergeant Eddie Cornwell from the Office of Homeland Security. The searches in question were
performed around the time of the marathon to identify anyone who might be preparing to engage
in acts threatening the safety ofthe event. The City believes that such a search is appropriate and
allowed under the Court's Opinion and Order [151], because it was not done for the purpose of
gathering information related to First Amendment rights, but rather for the valid law enforcement
purpose of protecting public safety. See ECF No 151, Page ID 6257-6258. The Boston Marathon
terrorist bombing is certainly a part of the backdrop for that search.

        Attached are redlined versions of the policies discussed that show the changes the City
made.

The Eleven Scenarios

        The City has attempted to adopt your suggestions regarding the eleven scenarios into its
policies and procedures so that it can be in compliance with the Consent Decree and the Court's
Orders. After a full analysis of your Team's comments, however, in some instances, the City
notes that it agrees with the Monitoring Team that several of the scenarios could technically
violate the Consent Decree. The City welcomes your feedback on those issues, but intends to
present those scenarios to the Court for immediate guidance.

       For ease of reference, we have included here a complete summary of the hypotheticals,
the City's initial analysis, the Monitoring Team's comments on each scenario, and a proposed
plan of action based on your Team's comments.

       Regarding Scenario No. 1, i.e. whether officers may leave their body cameras on even
though the cameras are filming First Amendment activity, the Court explained that MPD's mere
collection or receiving of information does not violate the Consent Decree. "The intent relevant
to the definition of political intelligence is whether police activities are 'investigative.'" (ECF
No. 151, PagelD 6256.)
Exhibit 6
                                                                                                                     DRAFT – July 22, 2019

                                                    Police department policies regarding use of social media for investigative purposes and situational assessment

Police          Title & link to      Approved uses for social         Prohibitions on use of        Specific rules for             Authorization           Specific language on                     Language governing use          Discussion of
department      policy               media (other than public-        social media                  situational assessment/        required for non-       undercover/covert activity?              of personal device or           constitutional
                                     facing use) & requirements                                     awareness or other non-        covert uses?                                                     account?                        rights?
                                     for use in investigations                                      investigative efforts?
Annapolis, MD   General Order:       “Social media is a valuable                                                                                                                                    Use of personally owned
                Social Media         investigative tool when                                                                                                                                        devices in the course of
                Policy (2014)        seeking evidence or                                                                                                                                            official duties is prohibited
                https://www.anna     information about:                                                                                                                                             without “express
                polis.gov/Docum          a. Missing persons                                                                                                                                         permission.”
                entCenter/View/4         b. Wanted persons
                865/I-11-Social-         c. Gang participation
                Media-Policy-July-       d. Crimes perpetrated
                2014-PDF                      online (i.e.,
                                              cyberbullying,
                                              cyberstalking); and
                                         e. Photos or videos of a
                                              crime posted by a
                                              participant or
                                              observer.”

                                    No additional guidance
                                    regarding investigative use.
Austin, TX      Social Media for    Social media may only be          Social media may not be       Crime analysis &               No authorization        Use of an online alias requires:
                Official Use        used for a valid law              used to seek or retain        situational assessment         required for “general   • Criminal predicate or threat to
                (Lexipol 2017)      enforcement purpose:              information about:            reports may be used for        research, topical           public safety, or
                https://www.austi 1. Pre-employment                   • Individuals or              “special events                information, or other   • Reasonable suspicion that an
                ntexas.gov/sites/d      background                        organizations solely      management, including          law enforcement uses        identifiable individual or
                efault/files/files/     investigations;                   on the basis of           First Amendment-               that do not require”        organization has committed a
                Current_APD_Pol 2. Crime analysis &                       religion, political       protected activities.” If no   an online alias.            crime or is involved in or is
                icy_Manual_2017-        situational assessment            association, social       related criminal activity,                                 planning criminal conduct or
                1.5_issued_7-20-        reports;                          views or activities;      social media info must be                                  activity that presents a threat to
                2017.pdf            3. Criminal intelligence          • Individual’s                deleted within 14 days.                                    an individual, the community, or
                                        development; or                   participation in                                                                     the nation, and the information is
                                    4. Criminal investigations.           particular non-                                                                      relevant to the criminal conduct
                                                                          criminal organization                                                                or activity.
                                     Specifically, employees may          or lawful event;
                                     only use social media to seek    • Individual’s race,                                                                 Employees must get approval from
                                     or retain information that:          ethnicity, citizenship,                                                          supervisor to use online alias, based
                                     • Is based on a criminal             place of origin,                                                                 on evaluation of whether online alias
                                         predicate or threat to           disability, gender, or                                                           would serve valid law enforcement
                                         public safety, or                sexual orientation,                                                              purpose. Policy sets out specific
                                     • Is based on reasonable             unless relevant to                                                               approval process, and requires
                                         suspicion that an                individual’s criminal                                                            deconfliction through the local fusion
                                         identifiable individual or       conduct or activity or                                                           center (Austin Regional Intelligence
                                         organization:                    if required for                                                                  Center).
                                         o Has committed                  identification;
                                             identifiable criminal    • Individual’s age,                                                                  All approved undercover activity




                                                                                                                                   1
                                                                                                DRAFT – July 22, 2019

                                            offense or is involved     other than to                                    requests must be reviewed at least
                                            in criminal conduct or     determine if person is                           every 90 days by a supervisor, and
                                            activity presenting a      a minor.                                         will be discontinued if the activity
                                            threat to an individual,                                                    does not provide information
                                            the community, or the                                                       regarding a valid law enforcement
                                            nation, and the                                                             purpose.
                                            information is relevant
                                            to the criminal                                                             Employees with approved online
                                            conduct or activity, or                                                     alias can use it to “make false
                                    •   Is relevant to the                                                              representations in concealment of
                                        investigation &                                                                 personal identity in order to establish
                                        prosecution of suspected                                                        social media accounts.”
                                        criminal incidents,
                                        resulting justice system                                                        Note that online undercover activity
                                        response, enforcement of                                                        = interaction with person online (not
                                        sanctions, orders, or                                                           just surveillance/monitoring from
                                        sentences, or the                                                               afar). May only undertake online
                                        prevention of crime; or                                                         undercover operations “when there is
                                    •   Is useful in crime analysis                                                     reason to believe that criminal
                                        or situational assessment                                                       offenses have been, will be, or are
                                        reports for administration                                                      being committed (e.g., internet chat
                                        of criminal justice &                                                           rooms where child exploitation
                                        public safety.                                                                  occurs).”

                                    [Note: in the written policy,
                                    the last two bullet points are
                                    inserted under the second,
                                    referring to an identifiable
                                    individual, but that doesn’t
                                    make sense and doesn’t track
                                    with how the identical
                                    language appears in other
                                    policies.]

                                    Social media info will be
                                    evaluated for source reliability
                                    and content validity.


Baltimore, MD   Order: Social       When it’s believed that social                                                      “It may be appropriate for members
                Media (2016)        media would assist in an                                                            to use non-official BPD social media
                https://www.balti   ongoing investigation or                                                            accounts in the course of a legitimate
                morepolice.org/60   intelligence collection effort,                                                     criminal investigation, or in the
                4-social-media      the chief of the criminal                                                           course of intelligence collection
                                    investigation division must                                                         efforts, related to public safety or
                                    consult with the MRS [?]                                                            potential criminal activity.”
                                    director.
                                                                                                                        The police commissioner must
                                    No additional guidance on                                                           approve in writing the use of non-
                                    use for investigative purposes.                                                     official BPD social media accounts




                                                                                                         2
                                                                         DRAFT – July 22, 2019

                                                                                                 by investigative units, who must keep
                                                                                                 a log of all postings. Acceptable uses
                                                                                                 “for legitimate law enforcement
                                                                                                 purposes includes a member creating
                                                                                                 and/or using a fictitious social media
                                                                                                 account, user profile, avatar or similar
                                                                                                 form of online identification.”

                                                                                                 (Note: it’s not clear from the policy
                                                                                                 whether “non-official BPD social
                                                                                                 media account” is the same as a
                                                                                                 fictitious account.)

Champaign, IL    Use of Social         “Social media is a valuable
                 Media (2012)          investigative tool when
                 https://champaig      seeking evidence or
                 nil.gov/police/ab     information about:
                 out-us/policies-          f. Missing persons
                 and-procedures/           g. Wanted persons
                                           h. Gang participation
                                           i. Crimes perpetrated
                                                online (i.e.,
                                                cyberbullying,
                                                cyberstalking); and
                                           j. Photos or videos of a
                                                crime posted by a
                                                participant or
                                                observer.”

                                       No further guidance regarding
                                       use for investigative activity.

Cincinnati, OH   Social Media          Introduction states that                                  Only people authorized by                  Use of personally owned
                 (2013)                “social media provides a new                              section/bureau commander may post          devices to conduct official
                 https://www.cinci     and potentially valuable                                  on social media sites in covert            duties is prohibited
                 nnati-                means of assisting the                                    capacity.                                  without prior approval.
                 oh.gov/police/ass     Department and its                                                                                   Personnel may never
                 ets/File/Procedur     personnel” in various                                     (Note: the RTCC’s policy states the        conduct covert social
                 es/14205.pdf          objectives, including                                     same thing: “No Department                 media investigations from
                 Real Time Crime       investigative.                                            member will engage in covert data          privately owned devices.
                 Center                                                                          mining without the consent of
                 Information           No specific language                                      his/her commander. This includes
                 Requests (2012):      governing investigative use.                              using covert accounts on social
                 https://www.cinci                                                               media.”
                 nnati-
                 oh.gov/police/ass                                                               Individuals acting in covert capacity
                 ets/File/Procedur                                                               must use designated
                 es/14210.pdf                                                                    computers/devices, and may not use
                 Note: the PD’s                                                                  privately owned devices.
                 policy references a
                 City of Cincinnati




                                                                                  3
                                                                                                                   DRAFT – July 22, 2019

               Administrative                                                                                                                            With respect to impersonation,
               Rule No. 59 on                                                                                                                            personnel “may not take on the
               Social Media, but I                                                                                                                       identity or use the personal
               haven’t been able                                                                                                                         information or likeness/photograph
               to locate it.                                                                                                                             of another without that person’s
                                                                                                                                                         consent.”

Delaware       Guidelines for the    PPD/DVIC personnel can           Social media may not be       A section on                 No authorization                                             “Given the ease with
Valley         Use of Social         use social media “for a valid    used to seek or retain        Documentation and            needed for “general                                          which information can be
Intelligence   Media by the          law enforcement purpose” –       information about:            Retention notes that         research, topical                                            gathered from public
Center (DVIC   PPD/DVIC              specifically:                    • Individuals or              “crime analysis and          information or other                                         internet searches, tracking
or PPD/DVIC    (2015)                1. Crime analysis &                  organizations solely      situational assessment       law enforcement                                              services, and other
– the fusion   https://www.muc           situational assessment           on the basis of           reports may be prepared      uses” in the public                                          computer analytic
center under   krock.com/foi/ph          reports;                         religion, political       for special events           domain. Entire                                               technology, the use of
the            iladelphia-           2. Criminal intelligence             association, social       management, including        remainder of section                                         employee’s personal or
Philadelphia   211/philadelphia-         development;                     views or activities;      First Amendment-             of policy titled                                             family internet accounts,
police         pd-social-media-      3. Criminal investigations;      • Individual’s                protected activities.” A     “Authorization to                                            social media or internet
department)    surveillance-             and                              participation in          subsequent portion of that   Access Social Media                                          service for official
               23628/#file-          4. Public safety.                    particular non-           section is redacted.         Websites,” which                                             PPD/DVIC business is
               84574                                                      criminal organization                                  covers “the                                                  prohibited.”
               Note: portions of     Employees may only use               or lawful event;                                       authorization
               the policy are        social media to seek or retain   • Individual’s race,                                       necessary to utilize
               redacted. The         information that:                    ethnicity, citizenship,                                social media and
               policy begins on          1. Is based upon a               place of origin,                                       access social media
               page 17 of the                criminal predicate or        disability, gender, or                                 websites for crime
               documented                    threat to public             sexual orientation,                                    analysis and
               embedded at the               safety; or                   unless relevant to                                     situational awareness
               link.                     2. Is based upon                 individual’s criminal                                  or assessment
                                             reasonable suspicion         conduct or activity or                                 reports; intelligence
                                             that an identifiable         if required for                                        development; and
                                             individual or                identification;                                        criminal
                                             organization has                                                                    investigations” is
                                                                      • Individual’s age,
                                             committed a crime or                                                                redacted.
                                                                          other than to
                                             is involved in or is
                                                                          determine if person is
                                             planning criminal
                                                                          a minor.
                                             conduct or activity
                                             that poses a threat to
                                             an individual, the
                                             community, or the
                                             nation, and the
                                             information is
                                             relevant to the
                                             criminal conduct or
                                             activity; or
                                         3. Is relevant to
                                             investigation &
                                             prosecution of
                                             suspected crimes, the
                                             resulting justice
                                             system response, the
                                             enforcement of




                                                                                                                                 4
                                                                        DRAFT – July 22, 2019

                                            sanctions, orders, or
                                            sentences, or the
                                            prevention of crime;
                                            or
                                         4. Is useful in crime
                                            analysis or situational
                                            assessment reports
                                            for the administration
                                            of criminal justice
                                            and public safety.

                                     Note that the policy also
                                     addresses the use of social
                                     media monitoring tools – that
                                     language is not included here,
                                     as the MPD has represented
                                     that they are no longer using
                                     collators.

Denver, CO       Social Media        “Social media assists the                                     “Investigative units may
                 (approx. 2018)      department in meeting                                         use non-official social
                 https://www.denv    community outreach,                                           media accounts for
                 ergov.org/content   problem-solving,                                              investigative purposes with
                 /dam/denvergov/     investigations, and crime                                     the written permission of
                 Portals/720/docu    prevention objectives.                                        the Chief of Police.”
                 ments/Operations    Additionally, social media is a
                 Manual/OMSBoo       valuable tool when seeking
                 k/OM_Book.pdf       evidence or information
                                     regarding missing persons,
                                     wanted persons, gang activity,
                                     crimes perpetuated online
                                     and/or photographs or videos
                                     of a crime to assist in case
                                     solvability.”

                                     The policy has little additional
                                     specific information or
                                     guidance; most of the policy is
                                     focused on public-facing use,
                                     and it appears that even for
                                     investigations, primarily
                                     what’s contemplated is
                                     finding information about
                                     potential suspects that could
                                     be posted as leads to the
                                     department’s social media
                                     account. Note that it does
                                     envision the use of personal
                                     accounts for investigations.

El Paso County   Investigative Use   No guidance on how social                    No supervisory   If an officer finds




                                                                                 5
                                                                       DRAFT – July 22, 2019

Sheriff’s Office   of Social Media      media may be used for                    approval required to                                                 information relevant to a
                   and Internet         investigative purposes.                  access information                                                   criminal investigation
                   Sources (Lexipol,                                             that doesn’t require                                                 while off-duty or using his
                   2019)                                                         an account,                                                          or her own equipment, he
                   http://shr.elpasoc                                            password, email                                                      or she should “note the
                   o.com/sites/defau                                             address, alias, etc. (eg,                                            dates, times, and locations
                   lt/files/assets/Do                                            publicly available                                                   of the information and
                   cuments/Policy/3                                              Tweets), when used                                                   report the discovery to
                   00/334_Social_M                                               for “legitimate                                                      his/her supervisor as soon
                   edia.pdf                                                      investigative                                                        as practicable.” Someone
                                                                                 purposes.”                                                           should then “attempt to
                                                                                                                                                      replicate the finding when
                                                                                 Supervisory approval                                                 on-duty and using
                                                                                 required when                                                        department equipment.”
                                                                                 accessing information
                                                                                 from an internet
                                                                                 source that requires
                                                                                 an account,
                                                                                 password, email
                                                                                 address, alias, etc.

Gaithersburg,      General Order:       Introduction states that
MD                 Social Media         “social media provides a new
                   (2011)               and potentially valuable
                   http://apps.gaithe   means of assisting the
                   rsburgmd.gov/gen     Department and its
                   eral_orders/1202_    personnel” in various
                   1_Social_Media.p     objectives, including
                   df                   investigative.

                                        Policy states that “Social
                                        media can be a valuable
                                        investigative tool when
                                        seeking evidence or
                                        information about:
                                            a. Missing persons
                                            b. Wanted persons
                                            c. Gang participation
                                            d. Crimes perpetrated
                                                 online (i.e.,
                                                 cyberbullying,
                                                 cyberstalking); and
                                            e. Photos or videos of a
                                                 crime posted by a
                                                 participant or
                                                 observer.”

                                        No further language
                                        governing investigative use.

Los Angeles        Social Media User    Social media may be used for                                         A Fictitious Online Persona (FOP) is a   “Department personnel         First




                                                                                6
                                                                      DRAFT – July 22, 2019

(LAPD)         Guide (2015)          “listening”: “reviewing social                           “fictitious identity created on the          may use personal           Amendment:
               http://michaelkoh     media for items of                                       Internet.”                                   equipment to access        Social media
               lhaas.org/wp/201      importance.”                                             Online Investigative Activity (OIA) is the   information via social     sites are
               9/04/22/presenti                                                               use of a FOP to “engage in                   media sites when           primarily a
               ng-copies-of-lapd-    Three primary recognized                                 investigative activity.” Use of FOPs         performing an authorized   platform for
               social-media-         uses of social media:                                    to look at trends & tactics or to            law enforcement mission    expression, &
               policies-and-         1. Situational awareness:                                conduct research does not constitute         with prior approval from   the department
               guidelines-               “passive and active                                  Online Investigative Activity.               the employee’s             recognizes this
               including-                searching for information                            Online Undercover Activity (OUA)             commanding officer.”       right.
               comprehensive-            impacting operations.”                               involves using a FOP to “engage in                                      Employees
               handbook-             2. Investigations: use of                                ongoing interactive communication                                       shouldn’t
               promulgated-in-           social media to collect                              existing over the Internet with an                                      interfere with
               2015-by-charlie-          evidence for criminal                                identified person or group” in                                          rights to free
               beck-explaining-          case. SM use can be                                  relation to an ongoing investigation.                                   speech, except
               how-to-use-social-        covert and/or                                                                                                                for non-
               media-in-                 clandestine.                                         The policy sets out a process for                                       constitutionally
               investigations/       3. Community relations and                               obtaining approval from a                                               protected
               Note that there is        engagement.                                          commanding officer to use a FOP or                                      speech (eg,
               also a set of                                                                  conduct OUA. It does not set a time                                     bomb threats),
               Intelligence                                                                   limit on use of FOPs or require a                                       and may not act
               Guidelines for                                                                 review at set intervals.                                                as agent
               Major Crimes                                                                                                                                           provocateurs.
               Division, Anti-
               Terrorism                                                                                                                                              Fourth
               Intelligence                                                                                                                                           Amendment:
               Section (2012). I                                                                                                                                      employees
               did not include                                                                                                                                        should comply
               information from                                                                                                                                       with Fourth
               those here, since                                                                                                                                      Amendment
               they apply only to                                                                                                                                     protections re:
               terrorism                                                                                                                                              password-
               investigations, not                                                                                                                                    protected or
               criminal                                                                                                                                               otherwise
               investigations.                                                                                                                                        private social
                                                                                                                                                                      media sites or
                                                                                                                                                                      forums. Case
                                                                                                                                                                      law is still
                                                                                                                                                                      developing.
                                                                                                                                                                      Many posts are
                                                                                                                                                                      public, but
                                                                                                                                                                      employees must
                                                                                                                                                                      be mindful of
                                                                                                                                                                      both legal issues
                                                                                                                                                                      & community
                                                                                                                                                                      expectations.
Lower Merion   General Order:        “Social media provides a
Township, PA   Social Media          potentially valuable means of
               (2014)                assisting the Department and
               https://www.lowe      its personnel” in meeting
               rmerion.org/home      various objectives, including
               /showdocument?i       investigative.




                                                                               7
                                                                                                  DRAFT – July 22, 2019

             d=15012
                                  Policy adds that “social media
                                  is a valuable investigative tool
                                  when seeking evidence or
                                  information about missing,
                                  wanted or endangered
                                  persons, gang participation,
                                  crimes perpetrated online (i.e.,
                                  cyber bullying, cyber stalking)
                                  and photographs or videos of
                                  a crime posted by a
                                  participant or an observer.”

                                  No additional language
                                  governing use for
                                  investigative purposes.

New York     Use of Social        “Data contained within social      Under the Handschu                      “No prior               Where an online alias would serve an     Because of ease of
Police       Networks for         network sites may assist law       decree, any NYPD                       authorization is ever    investigative purpose (other than        gathering information
Department   Investigative        enforcement in gathering           investigation involving                required for             suspected terrorist activity), policy    from an internet search,
(NYPD)       Purposes –           timely information in              political activity must be             information              sets out a process for obtaining         NYPD recommends that
             General Procedure    furtherance of crime               initiated by and under the             contained on publicly    approval from commanding officer         members not use
             (2012)               prevention, preservation of        supervision of the                     available internet       with notice to bureau chief/deputy       “personal, family, or other
             https://assets.doc   public order, and the              Intelligence Division.                 sources.”                commissioner.                            non-Department Internet
             umentcloud.org/d     investigation of criminal          Members “shall not                                                                                       accounts or ISP access for
             ocuments/150788      activity, including suspected      conduct investigations on              “No conferral or         Where application for an online alias    Department business.”
             1/responsive-        terrorist activity.”               social networks involving              authorization is         involves suspected terrorist activity,
             documents.pdf;                                          political activity without             required for general     the Intelligence Division must be
             Revised Handschu                                        the express written                    research, topical        notified and given a chance to take
             Guidelines for                                          approval of the Deputy                 information or other     over the investigation.
             Investigations                                          Commissioner,                          general uses that do
             Involving                                               Intelligence.”                         not require the
             Political Activity                                                                             acquisition of an
             (2017)                                                                                         online alias/online
                                                                                                            alias access.”
             https://www.aclu.
             org/legal-
                                                                                                            The Handschu
             document/raza-v-
                                                                                                            guidelines further
             city-new-york-
                                                                                                            state that the
             exhibit-order-
                                                                                                            department “is
             approving-
             stipulation-                                                                                   authorized to carry
                                                                                                            out general topical
             settlement-
                                                                                                            research, including
             revised-handschu
                                                                                                            conducting online
                                                                                                            searches and
                                                                                                            accessing online sites
                                                                                                            and forums as part of
                                                                                                            such research on the
                                                                                                            same terms and
                                                                                                            conditions as
                                                                                                            members of the




                                                                                                           8
                                                                        DRAFT – July 22, 2019

                                                                                  public generally.”
                                                                                  “General topical
                                                                                  research” is defined
                                                                                  as “research
                                                                                  concerning subject
                                                                                  areas that are relevant
                                                                                  for the purpose of
                                                                                  facilitating or
                                                                                  supporting the
                                                                                  discharge of
                                                                                  investigative
                                                                                  responsibilities. It
                                                                                  does not include
                                                                                  online searches for
                                                                                  information by
                                                                                  individuals’ names
                                                                                  or other individual
                                                                                  identifiers, except
                                                                                  where such searches
                                                                                  are incidental to
                                                                                  topical research, such
                                                                                  as searching to locate
                                                                                  writings on a topic by
                                                                                  searching under the
                                                                                  names of authors
                                                                                  who write on the
                                                                                  topic, or searching by
                                                                                  the name of a party
                                                                                  to a case in
                                                                                  conducting legal
                                                                                  research.” (emphasis
                                                                                  added)

Pasadena, CA   Investigative Use    No explicit approved or                       No supervisory              If an officer finds
               of Social Media      disapproved uses. “Use of                     approval required to        information relevant to a
               and Internet         social media … to access                      access information          criminal investigation
               Sources (Lexipol     information for the purpose                   that doesn’t require        while off-duty or using his
               2017)                of criminal investigation shall               an account,                 or her own equipment, he
               https://www.cityo    comply with applicable laws,                  password, email             or she should “note the
               fpasadena.net/wp-    city’s internet use policy and                address, alias, etc. (eg,   dates, times, and locations
               content/uploads/s    policies regarding privacy,                   publicly available          of the information and
               ites/28/Policy-      civil rights and civil liberties.             Tweets), when used          report the discovery to
               605-Investigative-   The Pasadena Police                           for “legitimate             his/her supervisor as soon
               Use-of-Social-       Department will continually                   investigative               as practicable.” Someone
               Media-and-           balance the use of                            purposes.”                  should then “attempt to
               Internet-            investigative tools against                                               replicate the finding when
               Sources.pdf          concerns regarding                            Supervisory approval        on-duty and using
                                    unwarranted government                        required when               department equipment.”
                                    surveillance. Information                     accessing information
                                    gathered via the Internet                     from an internet
                                    should only be accessed by                    source that requires




                                                                                 9
                                                                                         DRAFT – July 22, 2019

                                      members while on-duty and                                        an account,
                                      for purposes related to the                                      password, email
                                      mission of this department.”                                     address, alias, etc.


Philadelphia,     Social Media and    “Social media provides a
PA                Networking          contemporary and potentially
                  (2012)              valuable means of assisting
                  https://www.phill   the department and its
                  ypolice.com/asset   personnel in meeting several
                  s/directives/D6.1   police strategies,” including
                  0-                  investigations.
                  SocialMediaAndN
                  etworking.pdf       No additional guidance
                                      regarding use in
                                      investigations.

Salt Lake City,   Investigative Use   During course of an                From First Amendment                                 An online alias can only be used to       If an officer finds
UT                of Social Media     investigation, if officer finds    Assemblies policy:                                   seek or retain information that:          information relevant to a
                  and Internet        social media profile of a                                                                   a. Is based upon a criminal           criminal investigation
                  Sources (Lexipol    victim, witness, or suspect, he    “In order to properly                                         predicate or threat to public    while off-duty or using his
                  2019); First        or she can use social media to     assess the potential impact                                   safety; or                       or her own equipment, he
                  Amendment           contact the person, using the      of a public assembly or                                  b. Is based upon a reasonable         or she should “note the
                  Assemblies          officer’s own name (but not a      demonstration on public                                       suspicion that an identifiable   dates, times, and locations
                  (Lexipol 2019)      personal account) or an alias.     safety and order, relevant                                    individual or organization       of the information and
                  http://www.slcdo    “If contact is established:        information should be                                         has committed a crime or is      report the discovery to
                  cs.com/police/pp    a. A member will                   collected and vetted” –                                       involved in/is planning          his/her supervisor as soon
                  m.pdf                    immediately identify          including “assessing social                                   criminal conduct/activity        as practicable.” Someone
                                           themselves and provide        media outlets.”                                               that presents a threat to an     should then “attempt to
                                           contact information.                                                                        individual/ community/ the       replicate the finding when
                                      b. Members must consider                                                                         nation, and the information      on-duty and using
                                           whether contacting the                                                                      is relevant to the criminal      department equipment.”
                                           subject in this manner will                                                                 activity; or
                                           reveal an individual’s                                                                 c. Is relevant to investigation &     Members may not use
                                           cooperation with law                                                                        prosecution of suspected         personal accounts to make
                                           enforcement and whether                                                                     criminal incidents or            contacts with victims/
                                           that will pose an undue                                                                     prevention of crime;             witnesses/ suspects.
                                           risk to that individual’s                                                              d. Is useful in crime analysis or
                                           personal safety.                                                                            situational assessment
                                      c. Members must consider                                                                         reports for the
                                           the implications of this                                                                    administration of criminal
                                           type of contact for the                                                                     justice and public safety.
                                           case being investigated.
                                      d. Members shall not use                                                                Immediate supervisors must
                                           personal accounts to                                                               authorize use of online alias.
                                           make such contacts.”
                                                                                                                              (Note that the language above
                                                                                                                              mirrors the language in other policies,
                                                                                                                              but here it is only with respect to use
                                                                                                                              of aliases, whereas in the other
                                                                                                                              policies it applies to use of social




                                                                                                       10
                                                                     DRAFT – July 22, 2019

                                                                                             media overall. In addition, the
                                                                                             situational assessment language is
                                                                                             quite broad & offers a lot of latitude
                                                                                             for collection of information via
                                                                                             fictitious accounts.

                                                                                             Online undercover activity (OUA)
                                                                                             occurs when a member using an
                                                                                             online alias interacts with someone
                                                                                             via social media. OUA may only
                                                                                             occur “when there is a reason to
                                                                                             believe that criminal offenses have
                                                                                             been, will be, or are being
                                                                                             committed” – that is, members may
                                                                                             not interact with people online via an
                                                                                             alias for the purpose of situational
                                                                                             assessment.

Seattle, WA   Social Media         No particular guidance on use                             “Any employees using non-official
              (2019)               for investigative purposes.                               social media accounts for
              http://www.seattl                                                              investigative purposes will obtain
              e.gov/tech/about                                                               written permission from the Chef of
              /policies-and-                                                                 Police, regardless of duty
              directors-                                                                     assignment.” They must maintain a
              rules/social-                                                                  log of all postings.
              media-use-policy
Topeka, KS    Social Media         “Access and use of social                                 Bureau Commander must authorize
              (2016)               media may be valuable                                     prior to using a fictitious
              https://s3.amazon    investigative tools and may be                            account/identity as part of an
              aws.com/cot-wp-      used in conformance with this                             investigation.
              uploads/wp-          order to assist with
              content/uploads/     investigations and intelligence                           No details provided regarding
              police/policies/3.   gathering, including but not                              authorization process.
              11SocialMedia.pdf    necessarily limited to:
              ; Investigations         1. Missing persons;
              and Crime Scenes         2. Wanted persons;
              (2018)                   3. Gang participation;
              https://s3.amazon        4. Criminal activity
              aws.com/cot-wp-               generally;
              uploads/wp-              5. Crimes perpetrated
              content/uploads/              online (e.g., cyber
              police/policies/4.            bullying, cyber
              16Investigationsan            stalking); and
              dCrimeScenes.pdf         6. Photos or videos of a
                                            crime posted by a
                                            participant/
                                            observer.”

                                   Few additional details, except
                                   that Manual on Investigations
                                   and Crime Scenes states that




                                                                              11
                               DRAFT – July 22, 2019

“public domain computer
searches” are a potential
source of background
information during a follow-
up investigation on a crime
scene.




                                        12
